          Case 1:19-cv-00638-NONE-SAB Document 22 Filed 08/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTIAN RANGEL,                                  Case No. 1:19-cv-00638-NONE-SAB

12                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
13           v.
                                                        (ECF No. 21)
14   CITY OF MODESTO, et al.,
                                                        FORTY-FIVE DAY DEADLINE
15                   Defendants.

16

17          On August 12, 2020, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action. The parties request forty-five days in which to

19 finalize the settlement and file dispositive documents.
20          Accordingly, finding good cause, IT IS HEREBY ORDERED that:

21          1.      All pending matters and dates are VACATED; and

22          2.      The parties shall file dispositional documents within forty-five (45) days of the

23                  date of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:        August 13, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
